Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 06, 2017

The Court of Appeals hereby passes the following order:

A17D0446. VERNON PRINCE, AGENT FOR AMY PRINCE v. GORDON
    RAWLS, SR., d/b/a RAWLS PAINT AND BODY SHOP.

      Gordon Rawls, Sr. d/b/a Rawls Paint and Body Shop brought an action seeking
to foreclose upon a mechanic’s lien that he had asserted against an automobile owned
by Amy Prince. On April 13, 2017, the trial court entered an order ruling that the lien
was deemed a valid one and thus allowing foreclosure thereof.1
      Seeking to appeal from that order, Vernon Prince, as agent for Amy Prince,
filed on May 11, 2017 this discretionary application. Prince cited OCGA § 5-6-35
(a) (6), which encompasses “[a]ppeals in all actions for damages in which the
judgment is $10,000.00 or less.”
      It appears, however, that this case commenced as a foreclosure upon personal
property; thus, it is not an “action for damages” within the meaning of OCGA § 5-6-
35 (a) (6) necessitating a discretionary application. See Brown v. Assoc. Financial
Svcs. Corp., 255 Ga. 457 (339 SE2d 590) (1986) (no discretionary application
required where case commenced as a personal property foreclosure); Kelly v. Pierce
Roofing Co., 220 Ga. App. 391, 391 (469 SE2d 469) (1996) (no discretionary
application required where action commenced as a materialman’s lien against
property).
      Based upon the materials supplied with this application, the trial court’s order
appears to be a final, directly appealable judgment within the meaning of OCGA §
5-6-34 (a). We will grant a timely application for discretionary appeal if the lower


      1
          See OCGA § 40-3-54 (c) (4).
court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED, and Prince shall have ten days from the date of this
order to file a notice of appeal with the trial court. If Prince has already filed a notice
of appeal in the trial court, Prince need not file a second notice. The clerk of the trial
court is DIRECTED to include a copy of this order in the record transmitted to the
Court of Appeals.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           06/06/2017
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.